DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 & 18-23 of U.S. Patent No. 9,901,464. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the application recites a delivery system for placing an interbody implant into an intervertebral space of a patient (See Claim 1, Lines 1-3 of patent), said delivery system comprising: a first elongated plate having an inner surface, an outer surface, a proximal portion and a distal portion, wherein the distal portion is sized and shaped to fit into the intervertebral space (See Claim 1, Lines 4-7 of patent); a second elongated plate having an inner surface, an outer surface, a proximal portion and a 
Claim 15 of the application recites a method for delivering an interbody implant into an intervertebral space between adjacent vertebral bodies of a patient (See Claim 18, Lines 1-3 of patent), said method comprising: providing a delivery instrument having a first and second elongated plate and an expandable member coupled thereto (See Claim 18, Lines 4-6 of patent); advancing the interbody implant along the first and second elongated plates into an enclosed tube formed by the first and second elongated plates and the expandable member (See Claim 18, Lines 7-10 of patent); moving the first and second elongated plates relative to one another as the interbody implant moves through the enclosed tube (See Claim 18, Lines 14-16 of patent); ejecting the interbody implant from the delivery instrument (See Claim 18, Lines 17-18 of patent); disposing the interbody implant into the intervertebral space (See Claim 18, Lines 19-20 of patent); and returning the first and second elongated plates to an 
As to Claims 2-14 & 16-20 of the application: Claims 2-14 are substantially similar or identical to Claims 2-14 of the patent, and Claims 16-20 are substantially similar or identical to Claims 19-23 of the patent. 

Claim Objections
Claim 15 is objected to because of the following informalities:  In Line 3, the limitation “having a first and second elongated plate” should be replaced with the limitation “having a first elongated plate and a second elongated plate” for clarity.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: In Line 2, the word --of-- should be added after the word “plurality”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  In Line 1, the second instance of “further” should be deleted as it is redundant. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 & 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frey (US PG Pub No. 2009/0281551).
Regarding Claim 1, Frey discloses a delivery system (surgical device/IDD 10, Figs. 1-5, Paragraphs [0038-0061]) for placing an interbody implant (implant, Paragraphs [0038 & 0059]) into an intervertebral space of a patient, said delivery system comprising: a first elongated plate (upper/major plate portions 52 & 52, Fig. 2) having an inner surface (interior surface of 52 & 52 as seen in Fig. 2), an outer surface (exterior surface of 52 & 52 as seen in Fig. 2), a proximal portion (right portion of 52 & 52 at right end of slots 70 as seen in Fig. 1) and a distal portion (left portion of 52 & 52 near slots 60 as seen in Fig. 1), wherein the distal portion is sized and shaped to fit into the intervertebral space (Paragraph [0046]); a second elongated plate (lower/minor plate portions 50 & 50, Fig. 2) having an inner surface (interior surface of 50 & 50 as seen in Fig. 2), an outer surface (exterior surface of 50 & 50 as seen in Fig. 2), a proximal portion (right portion of 50 & 50 at right end of slots 70 as seen in Fig. 1) and a distal portion (left portion of 50 & 50 near slots 60 as seen in Fig. 1), wherein the distal portion is sized and shaped to fit into the intervertebral space (Paragraph [0046]), wherein the first elongated plate is disposed over the second elongated plate (Figs. 1-2); and an expandable member (sheath 77, Fig. 5, Paragraph [0055]) coupled to the first and second elongated plates, wherein the expandable member is disposed between the proximal and distal portions of the first and second elongated plates (Fig. 5) such that the expandable member is capable of remaining outside of the intervertebral space (Paragraph [0055]), and the expandable member does not extend past the distal portions of the first and second elongated plates (Fig. 5), and wherein the 
Regarding Claim 2, Frey discloses wherein the expandable member is expandable and accommodates an increased distance between the first and second elongated plates as the first and second elongated plates move away from one another when the interbody implant is passed therebetween (Paragraph [0077]).
Regarding Claim 6, Frey discloses wherein the expandable member does not extend past the proximal portions of the first and second elongated plates (sheath 77 extends around the terminal portion 42, Fig. 1, Paragraph [0055]).
Regarding Claim 14, Frey discloses the interbody implant (Paragraphs [0059 & 0084]).
Regarding Claim 15, Frey discloses a method for delivering an interbody implant into an intervertebral space between adjacent vertebral bodies of a patient (Paragraphs [0038-0061]), said method comprising: providing a delivery instrument (surgical device/IDD 10, Figs. 1-5) having a first elongated plate (upper/major plate portions 52 & 52, Fig. 2) and a second elongated plate (lower/minor plate portions 50 & 50, Fig. 2) and an expandable member (sheath 77, Fig. 5, Paragraph [0055]) coupled thereto; advancing the interbody implant (Paragraph [0052]) along the first and second elongated plates (Paragraph [0048]) into an enclosed tube formed by the first and second elongated plates and the expandable member (Paragraph [0055]); moving the first and second elongated plates relative to one another as the interbody implant moves through the enclosed tube (Paragraph [0052]); ejecting the interbody implant 
Regarding Claim 16, Frey discloses wherein moving the first and second elongated plates comprises moving the first and second elongated plates away from one another (Paragraph [0052]).
Regarding Claim 17, Frey discloses wherein moving the first and second elongated plates comprises expanding the expandable member (Paragraph [0055]).
Regarding Claim 18, Frey discloses wherein advancing the interbody implant comprises guiding the interbody implant along a plurality of rails (“the distal section 14b has a cross-sectional shape corresponding to the shape of an implant. This cross-sectional surface shape may include additional features or projections, such as ribs or rails, that further guide or orient the implant into a predetermined position.”, Paragraph [0050]) extending from the first or the second elongated plates (Paragraphs [0046 & 0053]).
Regarding Claim 19, Frey discloses engaging a distal portion of the first and second elongated plates (stops 60, Paragraphs [0046 & 0053]) with the adjacent vertebral bodies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US PG Pub No. 2009/0281551) in view of Carpenter et al. (US PG Pub No. 2005/0192482).
Regarding Claim 3, Frey discloses the claimed invention as stated above in claim 1, including wherein the expandable member is a tube that is disposed over the first and second elongated plates (Fig. 5, Paragraph [0055]). Frey does not specifically disclose that the tube is elastomeric. 
Carpenter et al. discloses a disposable cylindrical sheath for covering first and second elongated blades of an expandable surgical retractor/speculum (Figs. 2A-2B, Paragraphs [0020-0048]), wherein the sheath is used to hold tissue back from intruding into the space between the first and second elongated blades during insertion and expansion thereof (Paragraph [0046]), and wherein the sheath is formed from a compliant/readily stretchable or partially compliant/stiffer material such as latex, vinyl, natural and synthetic rubbers, silicone, nylon, polyethylene, and polypropylene and other non-degradable or degradable elastomers (Paragraphs [0024-0026]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the expandable sheath of Frey to be made from a readily stretchable elastomeric material as taught by Carpenter et al. in order to allow the sheath to block tissue from entering into the delivery tool both when in a compact configuration during insertion into the body and when the tool is in an 
Regarding Claims 4-5, Frey discloses the claimed invention as stated above in claim 1, except wherein the expandable member comprises a bead disposed therearound, the bead configured to resist tearing of the expandable member, wherein expandable member has a thickness, and wherein the bead comprises a region of increased thickness relative to the thickness of the expandable member.
Carpenter et al. discloses a disposable cylindrical sheath (Figs. 1A-2B) for covering first and second elongated blades of an expandable surgical retractor/speculum (Figs. 2A-2B, Paragraphs [0042, 0020-0048]), wherein the sheath is used to hold tissue back from intruding into the space between the first and second elongated blades during insertion and expansion thereof (Paragraph [0046]), wherein the sheath is formed from a compliant/readily stretchable or partially compliant/stiffer material such as latex, vinyl, natural and synthetic rubbers, silicone, nylon, polyethylene, and polypropylene and other non-degradable or degradable elastomers (Paragraphs [0024-0026]), and wherein the sheath comprises a ringed proximal end (10) (Paragraph [0043]) being thicker than the elongated portion of the sheath (Fig. 1A), wherein the ringed proximal end is provided to control the degree of separation and angular adjustment of the blades (Paragraph [0043]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sheath of the device of Frey to include a ringed proximal end as taught by Carpenter et al. in order to allow the sheath to assist .  
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskovich (US Patent No. 5,431,658) in view of Carpenter et al. (US PG Pub No. 2005/0192482).
Regarding Claims 1-6, Moskovich discloses a delivery system (Figs. 4-5, Col. 3, Lines 8-24) for placing an interbody implant (graft 5, Fig. 5) into an intervertebral space of a patient, said delivery system comprising: a first elongated plate (guide plate 11, Fig. 4) having an inner surface (interior surface of 11), an outer surface (exterior surface of 11), a proximal portion (portion of 11 between 14 and center of 11) and a distal portion (distal free end of 11), wherein the distal portion is sized and shaped to fit into the intervertebral space (see Fig. 6 for example); a second elongated plate (guide plate 12, Fig. 4) having an inner surface (interior surface of 12), an outer surface (exterior surface of 12), a proximal portion (central portion of 12) and a distal portion (distal free end of 12), wherein the distal portion is sized and shaped to fit into the intervertebral space (see Fig. 6 for example), wherein the first elongated plate is disposed over the second elongated plate (they are in a parallel arrangement as seen in Fig. 4-5). 
Moskovich does not disclose an expandable member coupled to the first and second elongated plates, wherein the expandable member is disposed between the proximal and distal portions of the first and second elongated plates such that the expandable member is configured to remain outside of the intervertebral space, and the expandable member does not extend past the distal portions of the first and second elongated plates, and wherein the expandable member is disposed over the outer 
Carpenter et al. discloses a disposable cylindrical sheath (Figs. 1A-2B) coupled to and covering a portion of outer surfaces of first and second elongated blades of an expandable surgical retractor/speculum between proximal and distal ends thereof (Figs. 2A-2B, Paragraphs [0042, 0020-0048]), wherein the sheath does not extend past the distal end of the first and second elongated blades (Fig. 2A), wherein the sheath forms an enclosed tube used to hold tissue back from intruding into the space between the first and second elongated blades during insertion and expansion thereof (Paragraph [0046]), wherein a portion of the sheath is capable of remaining outside of the patient during use of the retractor (proximal most portion near handles, Fig. 2A), wherein the sheath is formed from a compliant/readily stretchable or partially compliant/stiffer material such as latex, vinyl, natural and synthetic rubbers, silicone, nylon, polyethylene, and polypropylene and other non-degradable or degradable elastomers (Paragraphs 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moskovich to include a ringed sheath located between the proximal and distal ends thereof as taught by Carpenter et al. in order to prevent tissue from encroaching into the space between the first and second blades during insertion of the tool.  
Regarding Claim 7, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses wherein the first and second elongated plates comprise a finger loop (13, Fig. 4) adjacent the proximal portion thereof.
Regarding Claim 8, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses wherein the first elongated plate comprises a first rail (leftmost rail in 11 formed by parallel grooves 9, See Fig. 3 for example, Col. 3, Lines 19-21, Col. 2, Line 67 – Col. 3, Line 4) extending longitudinally therealong and coupled thereto, the first rail configured to guide the interbody implant as the interbody implant moves along the first elongated plate (Col. 3, Lines 19-21, Col. 2, Line 67 – Col. 3, Line 4).
Regarding Claim 9, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses a second rail (rightmost rail in 11 formed by parallel grooves 9, See Fig. 3 for example, Col. 3, Lines 19-21, Col. 2, Line 67 – Col. 3, Line 4) coupled to the first elongated plate, the second rail extending longitudinally therealong and coupled thereto, the second rail configured to guide the interbody implant as the interbody implant moves along the first elongated plate (Col. 3, Lines 19-21, Col. 2, Line 67 – Col. 3, Line 4).
Regarding Claim 10, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses wherein the first rail and the second rail extend between the proximal and distal portions of the first elongated plate (Fig. 3) such that the first and second rails remain outside of the intervertebral space (a proximal portion of the rails remain outside of the patient during use), and the first and second rails do not extend past the distal portion of the first elongated plate (Fig. 3 & 5).
Regarding Claim 11, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses wherein the second elongated plate comprises a first rail (leftmost rail in 12 formed by parallel grooves 9, See Fig. 3 for example, Col. 3, Lines 19-21, Col. 2, Line 67 – Col. 3, Line 4) extending longitudinally therealong and coupled thereto, the first rail configured to guide the interbody implant as the interbody implant moves along the second elongated plate (Col. 3, Lines 19-21, Col. 2, Line 67 – Col. 3, Line 4).
Regarding Claim 12, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further 
Regarding Claim 13, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses wherein the first rail and the second rail extend between the proximal and distal portions of the second elongated plate (Fig. 3) such that the first and second rails remain outside of the intervertebral space (a proximal portion of the rails remain outside of the patient during use), and the first and second rails do not extend past the distal portion of the second elongated plate (Fig. 3 & 5).
Regarding Claim 14, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses the interbody implant (5, Fig. 5).
Regarding Claims 15 & 17, Moskovich discloses a method for delivering an interbody implant into an intervertebral space between adjacent vertebral bodies of a patient, said method comprising: providing a delivery instrument (inserter, Figs. 4-5, Col. 3, Lines 8-24) having a first elongated plate (guide plate 11, Fig. 4) and a second elongated plate (guide plate 12, Fig. 4); advancing the interbody implant along the first and second elongated plates (Fig. 5, Col. 3, Lines 8-24); moving the first and second elongated plates relative to one another as the interbody implant moves through the enclosed tube (when 5 is inserted between 11 & 12, they move apart from one another 
Moskovich does not disclose an expandable member coupled to the first and second elongated plates, wherein moving the first and second elongated plates comprises expanding or collapsing the expandable member, wherein the interbody implant is advanced along the first and second elongated plates into an enclosed tube formed by the first and second elongated plates and the expandable member; and the step of returning the first and second elongated plates to an unbiased configuration after the interbody implant has been ejected therefrom.
Carpenter et al. discloses a disposable cylindrical sheath (Figs. 1A-2B) coupled to and covering a portion of outer surfaces of first and second elongated blades of an expandable surgical retractor/speculum between proximal and distal ends thereof (Figs. 2A-2B, Paragraphs [0042, 0020-0048]), wherein the sheath does not extend past the distal end of the first and second elongated blades (Fig. 2A), wherein the sheath forms an enclosed tube used to hold tissue back from intruding into the space between the first and second elongated blades during insertion and expansion thereof (Paragraph [0046]), wherein a portion of the sheath is capable of remaining outside of the patient during use of the retractor (proximal most portion near handles, Fig. 2A), wherein the sheath is formed from a compliant/readily stretchable or partially compliant/stiffer material such as latex, vinyl, natural and synthetic rubbers, silicone, nylon, polyethylene, and polypropylene and other non-degradable or degradable elastomers (Paragraphs [0024-0026]), wherein the elastomeric sheath expands and accommodates an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Moskovich to include a ringed sheath located between the proximal and distal ends thereof as taught by Carpenter et al. in order to prevent tissue from encroaching into the space between the first and second blades during insertion of the tool and allow the blades to resiliently expand and contract between a resting and expanded configuration before during and after inserting the implant into the surgical site.
Regarding Claim 16, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses wherein moving the first and second elongated plates comprises moving the first and second elongated plates away from one another (when 5 is inserted between 11 & 12, they move apart from one another as seen in Fig. 5).
Regarding Claim 18, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses wherein advancing the interbody implant comprises guiding the interbody implant along a plurality rails (rails in 11 formed by parallel grooves 9, See Fig. 3 for example, Col. 3, Lines 19-21, Col. 2, Line 67 – Col. 3, Line 4) extending from the first or the second elongated plates.
Regarding Claim 19, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses engaging a distal portion of the first and second elongated plates with the adjacent vertebral bodies (Fig. 6).
Regarding Claim 20, the combination of Moskovich and Carpenter et al. discloses the claimed invention as stated above in claim 1, and Moskovich further discloses a finger loop (elbow piece 13, Fig. 4) disposed on a proximal portion of the first and second elongated plates. Moskovich does not disclose specifically grasping the delivery device by inserting one or more fingers in the finger loop, however, Col. 3, Lines 8-15 disclose that the elbow permits direct impacting of the bone graft 5 without offsetting the angle of attach of the impactor. One having ordinary skill in the art would recognize that a user would have to grasp this elbow in order to facilitate directly impacting the bone graft since it is the entire proximal or user end of the device. Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of the combination with the step of grasping the delivery device by inserting one or more fingers in the finger loop as a means of physically manipulating the device by a user during use for impacting the bone graft and better handling the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775